UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4484



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRES ESTRADA,

                                              Defendant - Appellant.


                             No. 06-4804



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PRIMITIVO ABEJA VEGA, a/k/a Roberto Lopez,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cr-00363-JAB)


Submitted:   July 11, 2007                   Decided:   July 20, 2007


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


John A. Dusenbury, Jr., OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina; Benjamin D. Porter, MORROW, ALEXANDER
& PORTER, PLLC, Winston-Salem, North Carolina, for Appellants.
Anna Mills Wagoner, United States Attorney, Randall Stuart Galyon,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In    these    consolidated   appeals,     Andres   Estrada   and

Primitivo Abeja Vega appeal their convictions and sentences for

conspiracy to distribute 500 grams or more of methamphetamine in

violation of 21 U.S.C. § 846 (2000).         On appeal, counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

claiming there are no meritorious issues on appeal, but raising the

question   of   whether    the   sentences   were   reasonable.     Neither

Appellant filed a pro se supplemental brief.          Finding no error, we

affirm.

           We find Appellants’ ranges of imprisonment were properly

calculated under the Sentencing Guidelines.          Thus, their sentences

at the low end of the Guidelines range of imprisonment were

reasonable.     United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006).

           Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.          Accordingly, we affirm

the convictions and sentences.        We require counsel to inform the

clients, in writing, of their right to petition the Supreme Court

of the United States for further review.            If a client requests a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on the client.              We dispense with oral


                                    - 3 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.

                                                         AFFIRMED




                                 - 4 -